 FRANK FOUNDRIES CORP.391Frank Foundries Corporation and International Union,UnitedAutomobile,Aerospace&Agricultural Im-plementWorkers of America,UAW, Petitioner.Case 38-RC-1501September19, 1974DECISION AND ORDER DIRECTINGREGIONAL DIRECTOR TO OPEN ANDCOUNT CHALLENGED BALLOTBY CHAIRMAN MILLER ANDMEMBERSKENNEDYAND PENELLOPursuant to a Stipulation for Certification UponConsent Election executed by the parties and ap-proved by the Regional Director for Region 13 onFebruary 19, 1974, an election by secret ballot wasconducted on March 6, 1974, under the direction andsupervision of the Regional Director among the em-ployees in the appropriate unit. At the conclusion ofthe election, the parties were furnished with a tally ofballots which showed that there were approximately34 eligible voters and 32 ballots cast, of which 16 werefor, and 15 against, the Petitioner Union, and 1 waschallenged. The challenged ballot was sufficient toaffect the results of the election.In accordance with the National Labor RelationsBoard's Rules and Regulations, Series 8, as amended,the Regional Director conducted an investigation andon April 5, 1974, issued and duly served on the partieshisReport of Challenged Ballot and Direction ofHearing, in which he ordered a hearing to be heldbefore a duly designated Hearing Officer to resolvethe substantial and material issues raised by the chal-lenged ballot. The Regional Director further orderedthat the Hearing Officer designated for the purpose ofconducting the hearing prepare and cause to beserved on the parties a report containing resolutionsof the credibility of witnesses, findings of fact, andrecommendations to the Board as to the disposition ofsaid issues.Pursuant to said order, a hearing was held on May2 and 3, 1974, before Hearing Officer Ira S. Epstein.All parties were represented by counsel, participatedfully in the hearing, and were given full opportunityto be heard, to examine and cross-examine witnesses,and to produce evidence bearing upon the issues. OnMay 24, 1974, the Hearing Officer issued and servedon the parties his Report and Recommendation onChallenged Ballot in which he recommended that thechallenge to the ballot of Virgil A. Argo be sustainedand that the Petitioner be certified as bargaining rep-resentative. The Employer filed timely exceptions tothe hearing Officer's report and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The Petitioner Union is a labor organizationclaiming to represent certain employees of the Em-ployer.3.A question affecting commerceexists concern-ing the representation of the employees of the Em-ployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate for thepurposes of collective bargaining within themeaningof Section 9(b) of the Act:All production and maintenance employees, in-cluding truck drivers employed at the Employer'smachine shop division located on Route 150 inMoline,Illinois;but excluding office clerical em-ployees, professional employees, guards, and su-pervisors as defined in the Act.5.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that no prejudi-cial error was committed. The rulings are hereby af-firmed.'The Board has considered the HearingOfficer's report and the Employer's exceptions andbrief and hereby adopts the Hearing Officer's findingsonly to the extent consistent herewith.We do notadopt his conclusion that Virgil A. Argo is a supervi-sor within the meaning of Section 2(11) of the Act, orhis recommendation that the challenge to his ballot besustained and the Petitioner be certified as bargainingrepresentative.Argo is officially designated as "Lead Man" in theheat and treat department, which occupies a buildingsome 150-250 feet away from the main building of theEmployer's machine shop division. This division pro-cesses engine cylinder sleeve castings, which are firstannealed in the heat and treat department and thentransferred to the machine shop in the main buildingfor completion of the Employer's work on these parts.Approximately 90 percent of the dollar volume of thedivision is accounted for by a single part or set of partsfor General Motors.The 34 employees of the division are under the' In light of our decisionin favor of the Employer's position, however, wefind it unnecessary to pass on the HearingOfficer'sdenial of the Employer'srequestfor sequestrationof witnesses. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDgeneral supervision of a division manager and a gen-eral foreman.In addition,there is a maintenance fore-man and a second-shift foreman, who directlysupervise employees in the main building.There areno supervisors located in the heat and treat buildingexcept, arguably, Argo. The six other employees whowork there,four on the first shift and two on thesecond,are engaged in routine work which varies littlefrom day to day, and, with relatively minor excep-tions,they know what to do without being told. Asubstantial part of Argo's job is maintenance of theheating ovens and equipment,and recordkeeping on(1) tests of the hardness of the castings being pro-cessed and (2) condition of the equipment. A substan-tial part of his time is spent outside the heat and treatbuilding, and he has relatively little contact with thesecond-shift employees in the department because hisown work shift overlaps theirs by only 1 hour.In concluding that Argo was a supervisor, the Hear-ing Officer placed considerable reliance on Argo's"ostensible authority in the eyes of other employees,"on evidence that employees regarded Argo as the"boss," and on certain other "secondary indicia whichset him apart from other heat and treat employees andestablishes his supervisory status." To the extent thatthe evidence relied on relates to Argo's ostensible su-pervisory status, it is not probative as to the issuebefore us. Our task here is to determine whether acertain employee is actually a supervisor and therebydisqualified from eligibility to vote. This is not anunfair labor practice proceeding where, in some cir-cumstances, the conduct of a nonsupervisory employ-ee may be attributable to the employer because of thatemployee's apparent authority to speak or act formanagement.The persuasiveness of this evidence isfurther undermined,in our view,by the fact thatArgo's status had not changed for approximately 3years prior to the hearing, yet within that period Argovoted,unchallenged,ina representation electionamong employees of the Employer. The Employerstates in its brief and the Petitioner has not disputedthat the prior election was held on January 24, 1973,that the Petitioner was a party thereto, and that theelection was held in the same unit of employees. Infact, much of the testimony as to Argo's alleged super-visory authority describes incidents predating thatelection.We need mention only those "secondary indicia"relied on by the Hearing Officer, which on their facemight suggestactual supervisory authority. Thus, theHearing Officer found that employees bring theircomplaints to Argo about uncongenial working con-ditions. There was scant evidence of this, but in anyevent there is no evidencethat Argo had any authorityto act in the Employer's behalf with regard to suchcomplaints. The Hearing Officer also found that Argois responsible for maintaining production within theheat and treat department, but the evidence on thiswas limited to Argo's exhortations to other employ-ees.Regarding the Hearing Officer's finding thatArgo can excuse employees from working overtime,we find that the evidence, being limited to the factthat he did excuse an employee from working over-time on one occasion, is insufficient in itself to sup-port a finding of general authority for such purposes.Argo's assignment of work to other employees, alsorelied on by the Hearing Officer, was limited to pass-ing on instructions from others, except that sometimeshe gave them jobs to deep them busy. Such assign-ments, viewed in the context of the record as a whole,involved no more than routine discretion and are notindicative of supervisory status?What remains is the more directly pertinent andmore hotly disputed issue of whether Argo had au-thority effectively to recommend the hiring or disci-pline of employees.With respect to hiring, twoemployees were hired after having some contact withArgo. One, Martin, knew an employee in the heat andtreat department, who called him and told him of anopening.Martin came out and talked to Argo, whodid not know him previously, and who took him to thegeneral foreman to be interviewed. Martin was nothired then, but when another vacancy occurred hewas. Another prospective employee, Romero, talkedto Argo (through Romero's bilingual cousin as inter-preter) and was later informed by Argo that he washired.Meanwhile, however, Argo had asked anotherSpanish-speaking employee who knew Romero and,apparently, another applicant to recommend one orthe other. The general foreman testified that he in-structed Argo to get this employee's recommendation,and he followed it. Whether or not it could be saidthat in some sense Argo recommended the hiring ofMartin and Romero, it is clear that in no sense did theEmployer rely on his judgment in those instances.On the subject of recommending discipline, the re-cord contains four instances where some action wastaken regarding an employee after Argo made somerecommendation. In two of the instances, Argo rec-ommended that the employees be transferred, onebecause the employee told him he had a bad back thathurt him on that job, and the other because in Argo'sopinion the employee could not handle the job oflift-truck driver. The general foreman, to whom Argohad made his recommendations, testified that hemade an independent investigation in both cases anddecided to transfer them. A third employee was trans-ferred afterArgo recommended that he be dis-2EvansOrchardSupply Company,166 NLRB 243, 248(1967). FRANK FOUNDRIES CORP.393charged, after two other employees complained thathe could not do the job and they were doing his workfor him. According to the general foreman, he trans-ferred that employee on the recommendation of thetwo employees who complained about him, after talk-ing it over with the employee involved; in any event,the general foreman did not follow Argo's recommen-dation. The fourth and final disciplinary incident con-cerned Argo's recommendation that an employee besuspended for horseplay. The general foreman spoketo the employee about it and decided not to suspendhim. Absent evidence that Argo was specifically givenauthority effectively to recommend transfers or disci-pline, this evidence falls short of demonstrating con-duct from which the existence of such authority couldreasonably be inferred.In short, Argo is a skilled maintenance man withresponsibilities characteristic of a leadman and some"secondary indicia" of supervisory status. But the re-cord does not support a finding that he actually pos-sessesany kind of authority defined in Section 2(11)of the Act. Accordingly, we shall direct the RegionalDirector to open and count his ballot, to prepare arevised tally of ballots, and to issue the appropriatecertification.ORDERIt ishereby ordered that as part of the investigationto ascertain a representative for the purpose of collec-tive bargaining among certain employees employedby the Employer, in the unit set forth above, the Re-gional Director for Region 13 shall, within 10 daysfrom the date of this decision, open and count theballot of Virgil A. Argo and thereafter prepare andserve on the parties a revised tally of ballots, includingtherein the count of said ballot, upon the basis ofwhich heshall issuethe appropriate certification.